Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification
The disclosure is objected to because of the following informalities: Paragraph 39, line 4, is missing the word “be” in the following recitation: “the parallel processing system 400 may be a separate construct”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-4, 7, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gundam et al. U.S. PGPUB No. 2015/0294116 in view of Sun et al. U.S. PGPUB No. 2019/0101923, in further view of Dale et al. U.S. PGPUB No. 2008/0229092.

Per Claim 1, Gundam discloses a method for booting an autonomous driving controller that includes a plurality of parallel processors (Paragraph 24; “computer program product for controlling an autonomous vehicle”, Figures 1 and 2, Paragraph 26; The nodes 10 each comprise a processing unit 12.), the method comprising: first, booting a plurality of security processor subsystems (SCSs) of the plurality of parallel processors (Paragraphs 33-36, Figure 4; One of nodes 10 will be selected as the primary node that will be responsible for providing the BIOS and security settings from which it will boot first and then initiate the booting of secondary nodes.); second, booting a plurality of safety processor subsystems (SMSs) of the plurality of parallel processors; and third, booting a plurality of general processors of the plurality of parallel processors (Paragraphs 36 and 38; The primary node boots first, followed by any and all secondary nodes.).
Gundam does not specifically distinguish the plurality of nodes as being “security”, “safety”, and “general” processors.

However, Sun similarly discloses controlling components of an autonomous vehicle control system 150. Sun further teaches wherein the vehicle comprises a plurality of subsystems 140, wherein the subsystems are responsible for controlling specific functionalities of the vehicle 105 (see generally, Paragraphs 21-37). Sun discloses that each subsystem comprises a data processor for controlling the functionality specific to that subsystem (Figures 2-5). Sun further teaches that the subsystems enhance the security of the execution environment and reduce the possibility of the services and subsystems being compromised by viruses or malware (Paragraph 57). Additionally, the utilization of vehicle sensor/control subsystems 144/146 could be considered “safety” processing functions, and the occupant interface subsystem 148 could be considered a “general” processing function.

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to categorize the processing nodes of Gundam in a manner as presented by Sun because both references teach autonomous vehicle field of endeavors and Gundam discloses that certain nodes may be of higher importance due to achieving a core root of trust status of trusted execution technology (Paragraphs 20 and 33), and therefore certain processing components of a vehicle are more important to be initialized/booted prior to other processing components.

Gundam discloses utilizing NVRAM as opposed to ROM (Paragraph 34 and Figure 4).

However, Dale discloses storing boot code for a multiprocessor system in an encrypted flash format in a flash ROM 230 (Paragraph 59, Figure 2).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a ROM for storing boot code, as taught by Dale, in place of the NVRAM as taught by Gundam for the purpose of storing a secure boot code that can not be tampered with. This would have been obvious since it has been held that the simple substitution of one known element (ROM) for another (NVRAM) to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B).

Per Claim 2, Dale discloses wherein booting the plurality of SMSs of the plurality of parallel processors comprises booting the plurality of SMSs from ROM dedicated to the plurality of SMS’s (Paragraph 59, Figure 2).Per Claim 3, Gundam discloses the method of claim 1, wherein booting the plurality of SMSs of the plurality of parallel processors comprises booting the plurality of SMSs from flash Random Access Memory (RAM) dedicated to the plurality of SMSs (Paragraph 34 and Figure 4).
Paragraphs 33-36, Figure 4; One of nodes 10 will be selected as the primary node that will be responsible for providing the BIOS and security settings from which it will boot first and then initiate the booting of secondary nodes.).

Per Claim 7, Gundam discloses a method for booting an autonomous driving controller that includes a plurality of parallel processors (Paragraph 24; “computer program product for controlling an autonomous vehicle”, Figures 1 and 2, Paragraph 26; The nodes 10 each comprise a processing unit 12.), the method comprising: first, booting a plurality of security processor subsystems (SCSs) of the plurality of parallel processors (Paragraphs 33-36, Figure 4; One of nodes 10 will be selected as the primary node that will be responsible for providing the BIOS and security settings from which it will boot first and then initiate the booting of secondary nodes.); second, the plurality of SCSs of the plurality of parallel processors controlling loading of safety processor subsystem (SMS) boot code into Random Access Memory (RAM) dedicated to a plurality of SMSs of the plurality of parallel processors; and third, booting the plurality of SMSs of the plurality of parallel processors with the SMS boot code stored in the RAM dedicated to the plurality of SMSs; and fourth, booting a plurality of general processors of the plurality of parallel processors (Paragraphs 36 and 38; The primary node boots first, followed by any and all secondary nodes. Paragraphs 33-36 disclose booting from NVRAM 42.).
Gundam does not specifically distinguish the plurality of nodes as being “security”, “safety”, and “general” processors.

However, Sun similarly discloses controlling components of an autonomous vehicle control system 150. Sun further teaches wherein the vehicle comprises a plurality of subsystems 140, wherein the subsystems are responsible for controlling specific functionalities of the vehicle 105 (see generally, Paragraphs 21-37). Sun discloses Figures 2-5). Sun further teaches that the subsystems enhance the security of the execution environment and reduce the possibility of the services and subsystems being compromised by viruses or malware (Paragraph 57). Additionally, the utilization of vehicle sensor/control subsystems 144/146 could be considered “safety” processing functions, and the occupant interface subsystem 148 could be considered a “general” processing function.

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to categorize the processing nodes of Gundam in a manner as presented by Sun because both references teach autonomous vehicle field of endeavors and Gundam discloses that certain nodes may be of higher importance due to achieving a core root of trust status of trusted execution technology (Paragraphs 20 and 33), and therefore certain processing components of a vehicle are more important to be initialized/booted prior to other processing components.

Gundam discloses utilizing NVRAM as opposed to ROM (Paragraph 34 and Figure 4).

However, Dale discloses storing boot code for a multiprocessor system in an encrypted flash format in a flash ROM 230 (Paragraph 59, Figure 2).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a ROM for storing boot code, as taught by Dale, in place of the NVRAM as taught by Gundam for the purpose of storing a secure boot code that can not be tampered with. This would have been obvious since it has been held that the simple substitution of one known element (ROM) for another (NVRAM) to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B).

Per Claim 10, Gundam discloses an autonomous driving controller for a vehicular autonomous driving system (Paragraph 24; “computer program product for controlling an autonomous vehicle”, Figures 1 and 2, Paragraph 26; The nodes 10 each comprise a processing unit 12.), the autonomous driving controller comprising: a plurality of parallel processors operating on common input data (Nodes 10 each comprise processors), the plurality of parallel processors including, respectively: a plurality of general processors; a plurality of security processor subsystems (SCSs); and a plurality of safety subsystems (SMSs), wherein the plurality of general processors, the plurality of SCSs, and the plurality of SMSs are configured to: first, boot the plurality of SCSs (Paragraphs 33-36, Figure 4; One of nodes 10 will be selected as the primary node that will be responsible for providing the BIOS and security settings from which it will boot first and then initiate the booting of secondary nodes.); second, boot the plurality of SMSs; and third, boot the plurality of general processors (Paragraphs 36 and 38; The primary node boots first, followed by any and all secondary nodes. Paragraphs 33-36 disclose booting from NVRAM 42.).
Gundam does not specifically distinguish the plurality of nodes as being “security”, “safety”, and “general” processors, or teach the claimed “autonomous driving sensors”.

However, Sun similarly discloses controlling components of an autonomous vehicle control system 150. Sun further teaches wherein the vehicle comprises a plurality of subsystems 140, wherein the subsystems are responsible for controlling specific functionalities of the vehicle 105 (see generally, Paragraphs 21-37). Sun discloses that each subsystem comprises a data processor for controlling the functionality specific to that subsystem (Figures 2-5). Sun further teaches that the subsystems enhance the security of the execution environment and reduce the possibility of the services and subsystems being compromised by viruses or malware (Paragraph 57). Additionally, the utilization of vehicle sensor/control subsystems 144/146 could be considered “safety” processing functions, and the occupant interface subsystem 148 could be considered a “general” processing function. Sun further teaches receiving sensor data from vehicle sensor subsystem 144 (Paragraph 23).

Paragraphs 20 and 33), and therefore certain processing components of a vehicle are more important to be initialized/booted prior to other processing components.

Gundam discloses utilizing NVRAM as opposed to ROM (Paragraph 34 and Figure 4).

However, Dale discloses storing boot code for a multiprocessor system in an encrypted flash format in a flash ROM 230 (Paragraph 59, Figure 2).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a ROM for storing boot code, as taught by Dale, in place of the NVRAM as taught by Gundam for the purpose of storing a secure boot code that can not be tampered with. This would have been obvious since it has been held that the simple substitution of one known element (ROM) for another (NVRAM) to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B).

Per Claims 11-13, please refer to the above rejection of Claims 2-4, as the limitations are substantially similar and the application of the references are equally applicable.
 Per Claim 16, Gundam discloses an autonomous driving controller for a vehicular autonomous driving system (Paragraph 24; “computer program product for controlling an autonomous vehicle”, Figures 1 and 2, Paragraph 26; The nodes 10 each comprise a processing unit 12.), the autonomous driving controller comprising: a plurality of parallel processors operating on common input data, the plurality of parallel processors including, respectively: a plurality of general processors (Nodes 10 each comprise processors), wherein the plurality of general processors are configured to: Paragraphs 33-36, Figure 4; One of nodes 10 will be selected as the primary node that will be responsible for providing the BIOS and security settings from which it will boot first and then initiate the booting of secondary nodes.); second, cause the plurality of SCSs to load SMS boot code into Random Access Memory (RAM) dedicated to a plurality of SMSs; and third, boot the plurality of SMSs of the plurality of parallel processors with the SMS boot code stored in the RAM dedicated to the plurality of SMSs; and fourth, boot the plurality of general processors of the plurality of parallel processors (Paragraphs 36 and 38; The primary node boots first, followed by any and all secondary nodes. Paragraphs 33-36 disclose booting from NVRAM 42.).
Gundam does not specifically distinguish the plurality of nodes as being “security”, “safety”, and “general” processors, or teach the claimed “autonomous driving sensors”.

However, Sun similarly discloses controlling components of an autonomous vehicle control system 150. Sun further teaches wherein the vehicle comprises a plurality of subsystems 140, wherein the subsystems are responsible for controlling specific functionalities of the vehicle 105 (see generally, Paragraphs 21-37). Sun discloses that each subsystem comprises a data processor for controlling the functionality specific to that subsystem (Figures 2-5). Sun further teaches that the subsystems enhance the security of the execution environment and reduce the possibility of the services and subsystems being compromised by viruses or malware (Paragraph 57). Additionally, the utilization of vehicle sensor/control subsystems 144/146 could be considered “safety” processing functions, and the occupant interface subsystem 148 could be considered a “general” processing function. Sun further teaches receiving sensor data from vehicle sensor subsystem 144 (Paragraph 23).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to categorize the processing nodes of Gundam in a manner as presented by Sun because both references teach autonomous vehicle field of endeavors and Gundam discloses that certain nodes may be of higher Paragraphs 20 and 33), and therefore certain processing components of a vehicle are more important to be initialized/booted prior to other processing components.

Gundam discloses utilizing NVRAM as opposed to ROM (Paragraph 34 and Figure 4).

However, Dale discloses storing boot code for a multiprocessor system in an encrypted flash format in a flash ROM 230 (Paragraph 59, Figure 2).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a ROM for storing boot code, as taught by Dale, in place of the NVRAM as taught by Gundam for the purpose of storing a secure boot code that can not be tampered with. This would have been obvious since it has been held that the simple substitution of one known element (ROM) for another (NVRAM) to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B).

Allowable Subject Matter
Claims 5, 6, 8, 9, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

Per Claims 5, 6, 8, 9, 14, 15, 17, and 18, Dale discloses an encrypted boot code (Paragraph 59) and verifying an uncompromised execution of a distributed boot operation (Paragraph 117), but does not, either alone or in combination with Gundam, Sun, and the prior art, specifically teach establishing SCS encrypted communications among the plurality of SCS’s, after booting of the plurality of SCS’s and prior to the booting of the plurality of SMS’s (or general processors).

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186